Citation Nr: 1452455	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1954 to August 1974, to include service in the Republic of Vietnam.  The Veteran died in November 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's request to reopen the cause of death claim.

In November 2010, the Board reopened the previously denied claim of service connection for the cause of the Veteran's death and remanded the claim for additional development.  The development was completed and the matter was returned to the Board.  In October 2011, the Board sought and obtained medical opinions from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  Clarifying opinions were obtained in March 2012 and May 2012.

In a September 2012 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand, the parties moved to vacate the September 2012 decision.  The Court granted the motion in a June 2013 Order and the matter was remanded to the Board.

In a May 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a September 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran died in November 1994; the death certificate states that his immediate cause of death was hepatocellular cancer, and no other causes were listed.

2.  The Veteran was not service connected for any disability at the time of his death.

3.  Hepatocellular carcinoma was not shown during active duty service or until many years after the Veteran's military discharge, and has not been related to active service by competent medical evidence.

4.  Hepatocellular carcinoma is not among the diseases that is presumed to be the result of herbicide exposure, and has not been related to herbicide exposure by competent medical evidence.

5.  Uncontroverted medical evidence indicates that ischemic heart disease was not shown in the Veteran's clinical records, and that ischemic heart disease did not contribute substantially or materially to the cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Board finds that all notification and development action needed to arrive at a decision as to the DIC claim on appeal has been accomplished.  Through notice letters dated in July 2005 and November 2010, the RO notified the appellant of the information and evidence needed to substantiate her claim.  Although complete notification was not provided to the appellant until after the initial adjudication of her claim, she has had ample opportunity to respond to this notification and her claim was readjudicated by the RO in May 2011, June 2011, and September 2014.  Therefore, the delay did not result in any prejudice to the appellant's claim.

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes service treatment records (STRs), VA and private treatment records, and statements of the appellant.

Pursuant to the May 2014 Board Remand, a VA medical opinion was obtained in August 2014 that contains sufficient evidence by which to decide the claim.  The opinion addresses the etiology of the Veteran's cause of death and provides detailed rationale to support the conclusions rendered therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board, therefore, concludes that the August 2014 VA medical opinion is adequate.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

II. Analysis

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § .307(a)(6)(iii) (2014).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2014).  These diseases include ischemic heart disease.  38 C.F.R. § 3.309(e) (2014); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following specific conditions:  cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997); aff'g. Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this matter, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran developed hepatocellular carcinoma as a result of herbicide exposure during his two tours of duty in the Republic of Vietnam.  In the alternative, she argues that the Veteran had ischemic heart disease, which contributed to his death.  Additionally, in the April 2014 Appellant's brief, the appellant's representative asserted that the Veteran was exposed to jet fuel during his military service, which caused or contributed to his death.  For the reasons set forth below, the Board finds that service connection is not warranted for the cause of the Veteran's death.

The Veteran died in November 1994, and the Certificate of Death reflects that the immediate cause of death was hepatocellular cancer.  No contributing cause of death was listed.  Service connection was not in effect for any disability at the time of the Veteran's death.

As was noted above, the Veteran served on active duty from August 1954 to August 1974.  It is undisputed that he served in the Republic of Vietnam.  Accordingly, exposure to herbicides is conceded.  The Veteran's service records indicate that his military occupational specialties included cook and aviation warrant officer.  To this end, the Board does not dispute the appellant's recent contentions that the Veteran was exposed to jet fuel during his military service.

The Board notes that hepatocellular cancer has not been recognized by VA as a disease associated with exposure to herbicides.  Indeed, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for hepatocellular carcinoma.  Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's service treatment records (STRs) is negative for treatment or diagnosis of hepatocellular cancer.  Diagnoses of hepatitis C or hepatitis B were also not indicated in the STRs.  In April 1956, the Veteran was treated for complaints of recurrent epigastric pain, which had begun two weeks prior.  The April 1956 STR indicated that there was no melena or relationship to eating; the impression was probable functional complaints.  The remaining STRs are pertinently absent any similar complaint.  To this end, the Board notes that the Veteran underwent numerous periodic physical examinations during his remaining eighteen years of active service, all of which were negative for findings or diagnosis of hepatocellular cancer.  The Veteran also completed multiple Reports of Medical History including in May 1957, August 1964, and September 1965.  In these reports, he repeatedly denied frequent indigestion; stomach, liver, or intestinal trouble; and all other relevant symptoms.  Notably, his June 1974 retirement examination indicated that the abdomen was normal.  The contemporaneous Report of Medical History was also absent any documentation of intestinal or epigastric complaints.

Post-service treatment records were negative for any treatment or diagnosis of hepatocellular cancer during the first year after the Veteran's August 1974 military discharge.  Notably, the certificate of the Veteran's death indicated that the time between the onset of the disease and his death was two months.  This finding is consistent with the medical evidence of record, which confirms that the Veteran sought treatment for complaints of severe epigastric pain in September 1994.  Testing soon revealed a diagnosis of hepatocellular cancer.  See private treatment records dated September 1994.

After the receipt of all records pertaining to the Veteran's hepatocellular cancer, the claims file was forwarded to the VHA for a medical opinion.  In an October 2011 opinion, a reviewing oncologist stated that, after reviewing the chart, it was difficult to determine with accuracy the role of herbicide exposure in the Veteran's hepatocellular carcinoma.  The more common risk factors, such as hepatitis C and hepatitis B, were not clearly documented in the chart and a note in the chart stated that the Veteran denied hepatitis risk factors.  The reviewer stated that, if the Veteran did contract hepatitis C during service, then the cancer could be attributable to his military service.  A review of a medical text for dioxins as a risk factor was highly suggestive of a link between herbicide exposure and hepatocellular carcinoma, but was not conclusive.  The reviewer noted that agents used in Vietnam had been linked to other cancers, so were known to be carcinogenic.  The VHA reviewer concluded that there was a probability of a link, but he could not state that it would be a 50 percent probability.  He suggested that an expert opinion be obtained from a gastrointestinal or liver specialist.

A medical opinion from a VHA cardiology specialist was also obtained in October 2011.  When asked if there was a 50 percent or greater probability that ischemic heart disease contributed substantially or materially to the cause of the Veteran's death, the examiner answered "no."  He noted that the Veteran had supraventricular tachycardia for which he was on medication.  The Veteran also had a 30 year history of smoking, prior to quitting in 1974.  The Veteran's electrocardiogram showed a diagnosis of left ventricular hypertrophy.  Critically, the VHA reviewer concluded that there was no clinical suggestion of coronary artery disease (ischemic heart disease) or congestive heart failure.  The reviewer explained that, "[d]espite him being very sick and debilitated and with treatment for his hepatocellular cancer with metastases and its complications, he never developed cardiac complications."  The examiner reiterated that the Veteran's cause of death was not related to ischemic disease.  He noted that the autopsy pathology showed non-obstructive coronaries and mild plaques in the aorta.  The reviewer stated that these were incidental findings, which were not unexpected in a fifty-eight year-old man with a history of smoking and hypertension.  Further, the reviewer noted that the autopsy of the ventricle was normal "suggesting that there was no myocardial infarction contributing in any way to his terminal event."

A VHA gastrointestinal expert opinion was obtained in March 2012.  After reviewing the medical evidence of record, the VHA reviewer noted that the Veteran died of metastatic hepatocellular carcinoma, as confirmed by autopsy.  He further stated that the Veteran did not have hepatitis B or hepatitis C, which are the most common cofactors in hepatocellular carcinoma.  The autopsy report indicated showed that the Veteran did not have cirrhosis of the liver.  The examiner noted that to have hepatocellular carcinoma, in the absence of cirrhosis would be unusual, especially in the absence of hepatitis B.  The reviewer further opined that, according to the information provided, hepatocellular carcinoma has not been associated with Agent Orange exposure.

In a May 2012 addendum opinion, the VHA gastrointestinal expert reiterated his March 2012 findings and further concluded, "[t]here is not a 50 percent probability or more that the cause of the Veteran's death, i.e., hepatocellular cancer, had its clinical onset in service or is the result of his presumed in-service exposure to herbicides, or is otherwise related to his active duty."

In the June 2013 Joint Motion for Remand, the parties agreed the March 2012 and May 2012 VHA opinions were inadequate "because the former did not contain a sufficient statement regarding the etiology of the Veteran's cause of death and the latter provided an etiology statement that was conclusory in nature and unsupported by sufficient rationale."  The parties therefore determined that these opinions failed to sufficiently explain why the Veteran's cancer was not related to his military service or his presumed herbicide exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Notably, the June 2013 Joint Motion did not identify any inadequacies in the October 2011 VHA cardiology expert's opinion.

As noted above, in the April 2014 Appellant's Brief, the appellant's representative reiterated his contentions that the Veteran's fatal hepatocellular cancer was caused by herbicide exposure to include Agent Orange and Agent Blue.  The representative also indicated that the Veteran was exposed to jet fuel during his military service, which caused or contributed to his death.

Thus, the appellant was afforded another VA medical opinion to address the outstanding questions of etiology as to the Veteran's death.  The August 2014 VA medical opinion shows that the VA examiner reviewed the Veteran's medical history and concluded, "[i]t is my medical opinion that it is less likely than not (less than 50 percent probability) that the Veteran's death from metastatic hepatocellular carcinoma had its clinical onset in service."  The examiner explained as follows: 

Based upon the reference article, Growth rate of primary single hepatocellular carcinoma: determining optimal screening interval with contrast enhanced computed tomography, Dig. Dis. Sci. 2003 Mar; 48(3):581-6: "The initial nodule sizes ranged between 3 and 30 mm.  Doubling time of tumor volume ranged from 34.8 to 496.4 days, with a geometric mean of 93.5 days, and a 95% lower threshold value of 27.1 days."  Therefore: The Veteran's measured HCC tumor size at the time of death 14.5cm. = 145 mm.  If initial nodule size ranges from 3-30 mm., and the volume of a sphere = 4/3pr,³ starting from an average nodule size of 14 mm. with an approximate volume of 1432 mm,³ and assuming @ geometric mean of 3 months to double in volume, and then double again and again to reach a final tumor size 145 mm. with an approximate volume of 1,5000,000 mm³ . . . With calculation based upon a fast doubling time, it would have taken less than a year for the Veteran's tumor to reach its final size.  While with an average mean doubling time, it took over two years to reach the Veteran's tumor size at time of death.  Even if it was an extremely slow growing HCC, it would only have been growing for a maximum of 13-14 years.  The Veteran retired from military service on 8/74 and died on 11/94, just over 20 years after leaving military service.  It is less likely than not his tumor was present while in active military service.

See the VA medical opinion dated August 2014.

The August 2014 VA examiner also concluded, "[i]t is my medical opinion that it is less likely than not (less than 50 percent probability) that the Veteran's active duty military service, in particular his presumed herbicide exposure (including Agent Orange), either caused or contributed to his death."  The examiner explained, 

The reference article, Veterans and Agent Orange: Update 2010 (2011)/ 7 Cancer, with regard to Hepatobiliary Cancers, concludes: "On the basis of the evidence reviewed here and in previous VAO reports, the committee concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and hepatobiliary cancer."  The article also recognizes: "Despite the evidence of TCDD's activity as a hepatocarcinogen in animals, the evidence from epidemiologic studies remains inadequate to link the chemicals of interest with hepatobiliary cancer, which has a relatively low incidence in Western populations.  The Veteran's hepatocellular carcinoma is not presumptively service connected on the basis of Agent Orange exposure.  (Emphasis as in original).

There is much less information on the risks associated with exposure to the herbicide Agent Blue, an organo-arsenical compound used to kill rice in rice paddies.  Such compounds are still used today because, as discussed in the article, Arsenic biogeochemistry and human health risk assessment in organo-arsenical pesticide-applied acidic and alkaline soils: an incubation study, Sci Total Environ. 2006 Dec. 15; 372(1):39-48. Epub. 2006 Sep. 14, "organo-arsenical compounds are considered non-carcinogenic, and hence, are still allowed by the regulatory agencies for use in agriculture as pesticides."  While the article expresses concern over the type of soil, Agent Blue like organo-arsenical compounds are not considered carcinogenic.

See the VA medical opinion dated August 2014.

Further, the August 2014 VA examiner addressed the question of whether the Veteran's in-service exposure to jet fuel caused or contributed to his death.  Specifically, the examiner concluded, "[i]t is my medical opinion that it is less likely than not (less than 50 percent probability ) that the Veteran's active duty military service, in particular his in-service exposure to jet fuel, either caused or contributed to his death."  The examiner noted that the Veteran was likely exposed to JP-4, a fuel in that area used in helicopters which included various additives.  The examiner continued, 

On the flight line and during maintenance, the Veteran would also have been exposed to various cleansers/solvents and lubricants, many of them containing benzene.  In the reference article, Past, present and emerging toxicity issues for jet fuel, Toxicol Appl. Pharmacol. 2011 Jul. 15; 254(2):127-32, it was observed that: "The only tumors seen were associated with the male rat specific hydrocarbon nephropathy."  No hepatobiliary cancers.  While the reference article, The toxicity of benzene and its metabolism and molecular pathology in human risk assessment, Br. J. Ind. Med. 1991 Jul.; 48(7):437-44, notes: "The radiomimetic nature of benzene and its ability to induce different sites of neoplasia indicate that formation of oxygen radicals is a major cause of benzene toxicity, which involves multiple mechanisms including synergism between arylating and glutathione-depleting reactive metabolites and oxygen radicals.  The occupational exposure limit in the United Kingdom (MEL) and the United States (PEL) was 10 ppm based on the association of benzene exposure with aplastic anaemia, but recently was lowered to 5 ppm and 1 ppm respectively, reflecting a concern for the risk of neoplasia.  The American Conference of Governmental Industrial Hygienists (ACGIH) has even more recently recommended that, as benzene is considered an A1 carcinogen, the threshold limit value (TLV) should be decreased to 0.1 ppm.  Only one study in man, based on nine cases of benzene associated fatal neoplasia, has been considered suitable for risk assessment.  Recent re-evaluation of these data indicated that past assessments may have overestimated the risk, and different authors have considered that lifetime exposure to benzene at 1 ppm would result in an excess of leukemia deaths of 9.5 to 10.0 per 1000."  Exposure to benzene is problematic, and impossible to estimate in the case of the Veteran, who was a pilot and not a mechanic.  Hepatocellular carcinoma is not one of the tumors identified, which generally fall into the category of blood dyscrasias.

See the VA medical opinion dated August 2014.

In rendering his opinion, the August 2014 VA examiner additionally addressed the previously obtained VHA medical opinions.  To this end, the examiner noted that the question of the etiology of the Veteran's liver cancer remained 'perplexing,' as the Veteran had none of the underlying factors for hepatocellular carcinoma.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, supra.

Accordingly, the medical evidence of record demonstrates that the service-connected hepatocellular cancer did not cause or contribute to the Veteran's death.  Specifically, the medical evidence s indicates that the Veteran's exposure to herbicides and jet fuel during service did not cause or contribute to his death.  In addition, as the medical evidence demonstrates that the Veteran's hepatocellular cancer did not exist during his military service or for many years thereafter, the presumptive provisions of 38 C.F.R. § 3.309(a) do not apply.  The evidence also indicates that the Veteran was not diagnosed with ischemic heart disease, and that said disability did not cause or contribute to his death.  See 38 C.F.R. § 3.309(e).

Crucially, the Board finds the August 2014 VA medical opinion and October 2011 VHA cardiology expert's opinion to be probative as to the question of etiology, as these opinions to have been based upon a thorough review of the record and provided detailed rationale based upon the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Importantly, the conclusions set forth by the August 2014 VA examiner and October 2011 VHA cardiology expert were rendered based upon review of the entire claims file, discussion of the clinical record, and thorough analyses of pertinent medical treatise evidence.  In addition, the rationale set forth in these opinions was substantial, thorough, and based on the overall record.

The Board notes that the August 2014 VA examiner errantly indicated that the Veteran was a helicopter pilot during his active duty service.  This notation appears to have been based upon a written argument submitted by the appellant's representative in July 2011.  Critically, however, the Veteran's exposure to jet fuel is undisputed and, although the exact extent of his exposure to benzene is unknown, the VA examiner reiterated that there is no medical evidence to confirm a link between such exposure and the Veteran's subsequent development of hepatocellular carcinoma.  See the VA medical opinion dated August 2014.

The appellant has not produced a medical opinion to contradict the conclusions of the October 2011 VHA cardiology expert or the August 2014 VA examiner.  As was explained previously herein, the appellant has been afforded ample opportunity to present competent medical evidence in support of her claim.  She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).
The Board notes that the Veteran has submitted several articles asserting a possible association between herbicide and jet fuel exposure, and the Veteran's hepatocellular cancer.  The Board has considered the articles, but finds that they are of limited probative value.  The subject of the articles is sufficiently similar to raise the possibility of a link between in-service exposures and the fatal disability.  However, the results were expressed as preliminary and the authors could not explain why the observed correlation would occur.  As such, the articles raise only a speculative possibility of such a link.  The August 2014 VA medical opinion is more probative, because it was a product of consideration of the Veteran's relevant history, as well as, medical literature and included a rationale specific to the Veteran.  Moreover, the August 2014 VA examiner considered this evidence in rendering his negative nexus opinions.

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the appellant's contentions in support of medical nexus.  As a lay person, the appellant is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not competent to provide medical conclusions as to the etiology of the Veteran's death.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the appellant is now claiming that the Veteran's military service, to include herbicide and jet fuel exposure, caused or contributed to his death, a layperson without medical training such as the Veteran, is not competent to comment on medical matters.  See 38 C.F.R. § 3.159(a)(1) (2014).  Similarly, the appellant is not competent to report that the Veteran suffered from ischemic heart disease, which caused or contributed to his death.  Id.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the appellant's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted August 2014 VA medical opinion and October 2011 VHA cardiology expert opinion, and the medical treatise and lay evidence presented by the appellant, the Board finds that the negative evidence is more persuasive and of greater probative value.

In conclusion, the Board is sincerely grateful for the Veteran's honorable and faithful military service.  There is no doubt that the appellant is sincere in her belief that the Veteran's death was related to his active military service.  Nevertheless, the Board has carefully reviewed the record in depth, and there is no basis upon which to grant the appellant's claim as the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


